IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00347-CR
No. 10-10-00348-CR
 
Todd Phillippi,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the County Court
at Law
Ellis County, Texas
Trial Court Nos. 05-C-3702
and 05-C-3707
 

MEMORANDUM  Opinion

 
The briefs in these appeals were
originally due to be filed by February 4, 2011.  When no briefs were filed, a
late brief notice was sent to appellant, Todd Phillippi, on February 15, 2011. 
Twenty days later, Phillippi’s motion for extension of time to file his briefs
was filed.  The Court granted an extension of time to file the briefs to June
20, 2011.  No briefs were filed for Phillippi.
By letter dated June 30, 2011, the Clerk
of this Court notified Phillippi that pursuant to Rules 38.8(a)(1) and 42.3 of
the Texas Rules of Appellate Procedure, the Court would dismiss these appeals
for want of prosecution unless, within 21 days of the date of the letter, a
brief was filed in each of these appeals.  Phillippi was further warned that if
no briefs were filed by 5:00 p.m. on July 21, 2011, these appeals would be
dismissed.  Tex. R. App. P.
42.3(b).  No briefs were filed by the 5:00 p.m. deadline.
Accordingly, these appeals are
dismissed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed August 3, 2011
Do
not publish 
[CV06]


ual’s
pleadings; (3) granting Hodges’s motion to sever Liberty Mutual’s and his claims against
Performance Contracting from the remainder of the claims in the suit; and (4) granting Hodges’s
motion to withdraw $235,758.67 from the court’s registry.  After the severance, Liberty Mutual
and Raytheon perfected this appeal, stating their intention to seek appellate review of each of these
orders.
      The clerk’s record was filed in this Court on December 31, 2002.  No reporter’s record was
filed because Liberty Mutual and Raytheon failed to request preparation of the record.  See Tex.
R. App. P. 37.3(c)(2).  After giving Liberty Mutual and Raytheon opportunity to request
preparation of the record (which they failed to do), the Clerk of this Court notified Liberty Mutual
and Raytheon by letter dated March 26, 2003 that an appellant’s brief, “presenting issues
determinable from the clerk’s record alone,” was due thirty days thereafter (April 25).  Id.  To
date, no appellant’s brief has been filed. 
      Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file a brief, the Court
may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      The Clerk of this Court sent the following notice to Liberty Mutual and Raytheon on May 8,
2003:
Pursuant to Rules 38.8(a)(1) and 42.3 of the Texas Rules of Appellate Procedure, you
are notified that the Court may dismiss this appeal for want of prosecution unless, within
ten days of this letter, the appellant or any party desiring to continue the appeal files with
this court a response showing grounds for continuing the appeal.

Id. 38.8(a)(1), 42.3.  The Court has received no response.  Id. 42.3, 38.8(a)(1).  Therefore, this
appeal is dismissed for want of prosecution.  Id. 38.8(a)(1).
 
                                                                   PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed June 4, 2003
[CV06]